DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein the second feed element extends at a common angle as and is parallel to the second feed element”.  The recited portion is unclear because “the second feed element” cannot be parallel or extend at a common angle to itself.  It appears that the underlined portion should be changed to “the input feed element” such that the recitation is similar to claim 7.  To further prosecution, the Examiner will examine the underlined portion as “the input feed element” to maintain consistency with claim 7.  Claims 14-15 are rejected because they inherit the indefiniteness of the parent claim, claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Lapp (US Patent 5,540,146).
With regards to claims 1 and 8, Lapp discloses an apparatus and its method comprising: 
a first feed element (including 23; col. 5, lines 10-20); 
a second feed element (including 15), wherein a web (paper web B) is to be fed to the first feed element and from the first feed element (including 23) to the second feed element (col. 5, lines 10-20); 
a first actuator (18) to move the first feed element (col. 5, lines 29-34); 
a second actuator (19) to move the second feed element (col. 5, lines 34-38), wherein the second actuator is separate from the first actuator (FIG. 2-3; col. 5, lines 20-50); 
a detector (16/17) to detect a position of the web (col. 5, lines 20-27); and 
a controller to: 
receive a detected position of the web from the detector (col. 5, lines 29-50); 
determine whether the web exiting the second feed element is shifted from an intended position based on the detected position of the web (col. 5, lines 29-50); and 
based on a determination that the web is shifted from the intended position, cause the first actuator to move the first feed element laterally a first distance and the second actuator to move the second feed element laterally a second distance to compensate for the shift in the web exiting the second feed element (col. 5, line 50 to col. 6, line 32).
With regards to claim 7, Lapp discloses the apparatus of claim 1, wherein the second feed element (including 15) is angled with respect to the first feed element (including 23; see FIG. 4-6), the apparatus further comprising: 
an input feed element (26), wherein the web is to be fed to the input feed element (26) and from the input feed element to the first feed element (including 23; FIG. 2), and wherein the input feed element (26) extends at a common angle as and is parallel to the second feed (including 15) element (when the paper web does not need correction, 26 is parallel to 15; FIG. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 9-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lapp (US Patent 5,540,146).
With regards to claims 2 and 10, Lapp teaches the apparatus of claim 1 and the method of claim 8.  However, Lapp is silent regarding wherein the first distance is half the length of the second distance.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Lapp teaches a general condition of adjusting the web (col. 5, line 50 to col. 6, line 32) using the first and second feed elements (including 23 and 15) based on the detection of the sensors (16/17) and finding the optimum amount of adjustment performed by each of the first and second feed element would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum distance adjusted by the first and/or second feeding element(s) of Lapp including the distance as claimed with  reasonable expectation of correcting the paper web as originally intended.
With regards to claim 3 and 9, Lapp teaches the apparatus of claim 1 and the method of claim 8.  However, Lapp is silent regarding wherein the controller is further to determine a shift distance corresponding to the shift in the web exiting the second feed element and wherein the second distance is equal to the shift distance.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Lapp teaches a general condition of adjusting the web (col. 5, line 50 to col. 6, line 32) using the first and second feed elements (including 23 and 15) based on the detection of the sensors (16/17) and finding the optimum amount of adjustment performed by either of the first and second feed element would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum distance adjusted by the first and/or second feeding element(s) of Lapp including the distance as claimed with  reasonable expectation of correcting the paper web as originally intended.
With regards to claims 6 and 12, Lapp teaches the apparatus of claim 1 and the method of claim 8.  However, Lapp is silent regarding wherein the controller is further to cause the first actuator to move the first feed element at a first rate and to cause the second actuator to move the second feed element at a second rate, and wherein the first rate differs from the second rate.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Lapp teaches a general condition of adjusting the web (col. 5, line 50 to col. 6, line 32) using the first and second actuator (18 and 19) based on the detection of the sensors (16/17) and finding the optimum rotation rate performed by each of the first and second actuator would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum rotation rate adjusted by the first and/or second feeding element(s) of Lapp including the rate as claimed with reasonable expectation of correcting the paper web as originally intended.
With regards to claim 13, Lapp teaches an apparatus comprising: 
an input feed element (26) to receive a web from a first direction (rightward) and to turn the web to a second direction (downward; FIG. 2); 
a first feed element to receive the web from the input feed element (including 23; col. 5, lines 10-20); 
a second feed element (including 15) to receive the web (paper web B) from the first feed element (FIG. 2-3), wherein the second feed element extends at a common angle as and is parallel to the second feed element (see 35 USC 112 rejection above; when the paper web does not need correction, 26 is parallel to 15; FIG. 3); and 
a first actuator (18) to move the first feed element (col. 5, lines 29-34); 
a second actuator (19) to move the second feed element (col. 5, lines 34-38), wherein the second actuator is separate from the first actuator (FIG. 2-3; col. 5, lines 20-50); 
a detector (16/17) to detect a position of the web (col. 5, lines 20-27);
a controller to: 
determine a shift distance at which the web exiting the second feed element has shifted from an intended feed path (col. 5, lines 29-50); 
determine a second linear movement distance for the second feed element based on the determined shift distance (col. 5, lines 29-50); 
cause the second actuator to move the second feed element to be moved the determined second linear movement distance (col. 5, lines 29-50).  
However, Lapp is silent regarding a controller to cause the first actuator to move the first feed element to be moved a first linear movement distance, the first linear movement distance differing from the second linear movement distance.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Lapp teaches a general condition of adjusting the web (col. 5, line 50 to col. 6, line 32) using the first and second feed elements (including 23 and 15) based on the detection of the sensors (16/17) and finding the optimum amount of adjustment performed by either of the first and second feed element would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum distance adjusted by the first and/or second feeding element(s) of Lapp including the distance as claimed with  reasonable expectation of correcting the paper web as originally intended.
With regards to claim 14, Lapp teaches the apparatus of claim 13, wherein the controller is to cause the second actuator to move the second feed element to be moved concurrently with the movement of the first feed element (col. 5, lines 20-50).
With regards to claim 15, Lapp teaches the apparatus of claim 13.  However, Lapp is silent regarding wherein the second linear movement distance is twice the distance of the first linear movement distance.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Lapp teaches a general condition of adjusting the web (col. 5, line 50 to col. 6, line 32) using the first and second feed elements (including 23 and 15) based on the detection of the sensors (16/17) and finding the optimum amount of adjustment performed by each of the first and second feed element would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum distance adjusted by the first and/or second feeding element(s) of Lapp including the distance as claimed with  reasonable expectation of correcting the paper web as originally intended.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853